58 N.Y.2d 722 (1982)
In the Matter of Austin Erwin, Appellant,
v.
Edward V. Regan, as Comptroller of the State of New York, Respondent.
Court of Appeals of the State of New York.
Decided December 8, 1982.
Frank H. Penski for appellant.
Robert Abrams, Attorney-General (Alan W. Rubenstein of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER. Taking no part: Judge GABRIELLI.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), judgment affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (89 AD2d 753).